Title: Francis W. Gilmer: Lists of Instruments to be Furnished to the University of Virginia by John Tuther and John Cary, ca. 15 Sept. 1824, 15 September 1824
From: Gilmer, Francis Walker
To: 


                        
                        
                            
                            
                        
                    Instruments to be furnished for the University of Virginia by Mr: Cary optician 182 Strand.£.s.D1.a fine feet acromatic telescope with object glass 3¾ diameter on tripod stand, & with equatorial motions{84.0.02.Solar microscope for opake & transparent objects16.16.03.Lens convex, concave, plano-convex (1 of each)1.11.64.prism mounted for experiments2.2.0do not mounted1.1.05.a 9 inch Theodolite, most improved, taking angles in Zenith answering as transit instrument, & repeating horizontal angles}45.0.0612 inch concave mirror 2.5.0{4.10.012. do. convexdo2507.bent 12 inch Sextant with platina arch, extra telescope &c.21.0.08azimuth compass6.16.09Levers, pulleys, wedge, balance, siren, inclined plane wheel & axle &c. for mechanic powers{40.0.010.barometer for heights of mountains, &c best construction13.2.611Thermometer1.0.012.magnets & apparatus for experiments15.15.013.Electrical machine15.0.014galvanic battery & apparatus (50 (4 inches) plates)5.0.015.air pump 12 inch plate. Cylinder 4 inches diamr to work as Ledic’s pump for producing ice{42.0.016Experiments in hydrostatics15.0.017.machine for collision of bodies with ivory balls &c.6.6.018rain guage1.16.0337.14.0Tuther22.8.0£360.2.021.17.0£381.19.0Supplement for, Electrical Experiments£.s.DConted jar with Electron?1.0.0luminous conductor, exhausted flash, syringe, wires & ball &c complete{3.0.0electrical cannon18.05.18.0For air pumpguinea & feather appars1.11.6appars for freezing water1.1.0bell &c to prove no sound in vacuum1.18.0with leather collars &cwater pump1.10.0tress hemispheres for propose of air1.15.0lead weights & bladders for elasticity15.0glass & bladder for action of lungs10.6double transferred for stop cocks3.5.0Copper bottle, beam, stand &c for weighing air2.18.0Receivers for air pump1.10.0Exhausting & condensing syringes2.2.015.19.021.17.0Mr. Tuther (High Holbom) 221.£.s.Ddecomposing cup for water by galvanism5.6pair of conducting wires silver mounted7.0flexible metallic tubes for transferring gas &c 15/ for 15 feet1.6gas receiver with stop cocks, for collecting transferring gas &c1.3.0cast iron retort12.0wrought do18.0flexible tubes to do6.0glass receivers8.0deflagrating jars8.0glass alembic10.0Copper do & Refrigerator2:12.6portable furnace5.0.0Marcets apparatus for mixed liquids &c10.0Syphons, glass 3/67.0Mortars &c Wedgwood5.0Crucibles of earth, iron, & muffles1.10.0Lamp & apparatus1.2.0blow pipe1.6tongs & ladle4.0evaporating basin of porcelain30graduated measures4.6Welther’s tube of safety3.6hydrostatic balance with apparatus for specific gravity5.5.0Capillary tubes of glass1.62. thin, small, glass flasks for dissolving minerals2.02280packing cases24.8.6discount 10 ⅌ cent.2.8.2£21.16.4
                        
                    